internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si br 1-plr-119136-99 date date legend x trust prs a d1 d2 d3 d4 d5 state plr-119136-99 this responds to your representative’s letter dated date and subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code for an invalid subchapter_s_election facts x incorporated under state law on d1 and decided to elect subchapter_s status as of d2 while completing the form_2553 x determined that it had an ineligible shareholder prs on d3 therefore prs transferred the x shares that it held to trust which x represents was a qualified subchapter_s shareholder under sec_1361 x’s shareholders then filed form_2553 on d4 electing subchapter_s status for x as of d2 unknown to x it’s subchapter_s_election was invalid because x had an ineligible shareholder during the period d2 to d3 on d5 a purchased the majority of x’s stock during a’s due diligence of x’s records a discovered that x had an ineligible shareholder during the period d2 to d3 making its subchapter_s_election invalid law and analysis sec_1361 provides that an s_corporation is with respect to a given year a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate other than a_trust described in sec_1361 and other than an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_1362 provides in part that if an election under sec_1362 by any corporation was not effective because of the failure of the corporation to meet the requirements of sec_1361 the secretary determines that the circumstances resulting in the ineffective election were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the ineffectiveness steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as a subchapter_s_corporation as may plr-119136-99 be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation will be treated as a subchapter_s_corporation during the period specified by the secretary conclusion based upon the information submitted and representations made we conclude that x’s subchapter_s status was ineffectively elected as of d2 therefore under sec_1362 x will be treated as an s_corporation from d2 and thereafter provided notwithstanding the ineligible shareholder x was otherwise eligible to be an s_corporation on d2 and its election was timely and validly filed x’s election was not otherwise terminated under sec_1362 and during the period d2 to d3 trust will be treated as if it owned x’s stock instead of prs accordingly pursuant to sec_1361 trust in determining its income_tax liabilities during the period from d2 to d3 when prs owned the x shares must include the pro_rata share of the separately and nonseparately computed items of x as provided in sec_1367 and take into account any distributions made by x as provided by sec_1368 if x prs trust or any of x's other shareholders fail to treat x as described above this ruling shall be void except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is a subchapter_s_corporation for federal tax purposes pursuant to a power_of_attorney on file with our office we are sending a copy of this letter to x this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely signed dianna k miosi dianna k miosi chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
